DETAILED ACTION
This action is in response to the request for continued examination filed 28 December 2021.
Claims 7, 13, and 20 are cancelled.
Claims 9-11 and 16-17 are original.
Claims 2-6, 12, 15, and 18-19 are previously presented.
Claims 1, 8, and 14 are currently amended.
Claims 1-6, 8-12, and 14-19 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2021 has been entered.

Specification
The amendment to the specification is entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a computer-implemented stochastic interconnected nonlinear and non-stationary hybrid dynamic time-to-event (TTE) model for survival species and binary state time-to-event process; the computer-implemented model configured to: generate a stochastic interconnected nonlinear and non-stationary hybrid dynamic time-to-event (TTE) model for survival species and binary state time-to-event processes based upon a combination of a continuous-time analysis and a discrete-time analysis of the historical time-series data statistic and the one or more intervention processes over the time interval, wherein the stochastic interconnected nonlinear and non-stationary hybrid dynamic time-to-event (TTE) model does not require a closed-form survival function distribution” in claim 8 and “wherein the computer-implemented model is further configured to: identify a plurality of consecutive ordered pa1rs of change point times and a plurality of consecutive ordered pairs of failure point times in the time-series data statistic; dynamically estimate one or more parameters from the consecutive ordered pairs of failure point times and the consecutive ordered pairs of change point times in the time-series data statistic; and dynamically estimate a survival state from the consecutive ordered pairs of failure point times and the consecutive ordered pairs of change point times in the timeseries data statistic” in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a computer-implemented stochastic interconnected nonlinear and non-stationary hybrid dynamic time-to-event (TTE) model for survival species and binary state time-to-event process; the computer-implemented model is configured to …” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Note in particular, the “stochastic interconnected nonlinear and non-stationary hybrid dynamic time-to-event (TTE) model for survival species and binary state time-to-event process” is mentioned exactly one time in the specification at [0016] which recites “The method of the present invention utilizes a stochastic interconnected nonlinear hybrid dynamic model for survival species and binary state time-to-event process for estimating a time-to-event based upon a combination of a continuous-time analysis and a discrete-time analysis of the historical data and the one or more intervention processes”. The specification at [0089]-[0091] discloses “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer program instructions may also be stored in a computer readable medium that can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions stored in the computer readable medium produce an article of manufacture including instructions which implement the function/act specified in the flowchart and/or block diagram block or blocks. The computer program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other devices to cause a series of operational steps to be performed on the computer, other programmable apparatus or other devices to produce a computer implemented process such that the instructions which execute on the computer or other programmable apparatus provide processes for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” However, “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)” [MPEP 2181 II.B]; and there is no description of an algorithm for the model to generate a same type of model as required by claim 8, i.e. no algorithm for a “stochastic interconnected nonlinear and non-stationary hybrid dynamic time-to-event (TTE) model for survival species and binary state time-to-event process” to generate a “stochastic interconnected nonlinear and non-stationary hybrid dynamic time-to-event (TTE) model for survival species and binary state time-to-event process”. Accordingly, there is no algorithm for performing the entirety of the claimed functionality and the claim is found indefinite under 35 USC §112(b).
Please consider, “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming” [MPEP 2181 II.B]. Accordingly, for the purposes of further examination it is assumed that the system comprises a hardware computing device performing the claimed functionality.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Examiner’s note: If it is not desired to have the claim interpreted under 35 USC §112(f) [and thus resolve the 112(b) clarity issue], then in view of the description at [0089]-[0091], the following language is recommended for claim 8:
A system for estimating a time-to-event, the system comprising:


at least one processor and computer readable medium storing a model comprising instructions that, when executed by the processor, cause the processor to:
[remainder of claim, but changing the one occurrence of “computer-implemented model” to simply “model”].

And claim 12 may be amended as follows:
The system of claim 8, wherein the further comprises instructions that, when executed by the processor, cause the processor to:
 [remainder of claim].


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Note that “When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a)” [MPEP 2181 II.B]. As noted above, claims 8-12 are indefinite under 35 USC §112(b) for failure to disclose sufficient corresponding structure; accordingly, the claims also lack written description under 35 USC §112(a).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The recites a method comprising a collection of actions. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “generating a stochastic interconnected nonlinear and non-stationary hybrid dynamic time- to-event (TTE) model for survival species and binary state time-to-event processes based upon a combination of a continuous-time analysis and a discrete-time analysis of the historical time-series data statistic and the one or more intervention processes over the time interval, wherein the stochastic interconnected nonlinear and non-stationary hybrid dynamic time-to-event (TTE) model does not require a closed-form survival function distribution; estimating, by at least one computer, a time-to-event using the stochastic interconnected nonlinear and non-stationary hybrid dynamic time-to-event (TTE) model, wherein estimating, by the at least one computer, a time-to-event using the stochastic interconnected nonlinear and non-stationary hybrid dynamic time-to-event (TTE) model comprises; for each time point in a partition of the time interval, selecting by the at least one computer, a local admissible lagged adapted finite sequence of discrete-time delay mi; for each local admissible lagged adapted finite sequence of discrete-time delay mi, generating mi-local admissible adapted finite sequences; for each mi-local admissible adapted finite sequences, generating mi-local parameter estimates; and estimating the time-to-event based upon the mi-local admissible adapted finite sequences and the mi -local parameter estimates”; which is a mathematical concept, i.e. a series of calculations resulting in a time-to-event [MPEP 2106.04(a)(2) I]. Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “obtaining a historical time-series data statistic for a plurality of entities under the influence of one or more intervention processes over a time interval”; however, this is merely links the exception to a field of use, i.e. entities under the influence of intervention processes [MPEP 2106.05(h)].
The claim recites actions carried out “by at least one computer” and be “computer-implemented”; however, this is mere instruction to implement the exception [MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception applied in a field of use using a computer, which does not integrate the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, , there is the judicial exception applied in a field of use using a computer, which does not amount to significantly more than the judicial exception itself [MPEP 2106.05(h)]. Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “wherein the method of estimating the time-to-event is not dependent upon a probabilistic distribution”; however, this does not change the calculation such that they are not a mathematical concept. Accordingly, the reasoning given for claim 1 applies.

Regarding claims 3-4:
The claim recites “wherein the intervention processes comprise one or more of, a change in treatment processes, a newly developed technology, a newly developed drugs, newly designed, refined, efficient and effective tools/machines in engineering, usage of modern electronic devices/tools in technological and management sciences, and maximizing diversity, opportunities and benefits for the betterment of the modern civilized global world” and “wherein the one or more intervention processes are selected from intra-interventions, inter-interventions, and extra-interventions”; however, these too are field of use limitations. Accordingly, the reasoning given for claim 1 applies.

Regarding claims 5-6:
The claim recites “wherein estimating the time-to-event based upon a combination of a continuous-time analysis and a discrete- time analysis of the time-series data statistic and the one or more intervention processes further comprises: identifying a plurality of consecutive ordered pairs of change point times and a plurality of ordered pairs of failure point times in the time-series data statistic; and dynamically estimating one or more parameters from the consecutive ordered pairs of failure point times and the consecutive ordered pairs of change point times in the time-series data statistic” and “wherein estimating the time-to-event based upon a combination of a continuous-time analysis and a discrete- time analysis of the time-series data statistic and the one or more intervention processes further comprises: identifying a plurality of consecutive ordered pairs of change point times and a plurality of consecutive ordered pairs of failure point times in the time-series data statistic; and dynamically estimating a survival state from the consecutive ordered pairs of failure point times and the consecutive ordered pairs of change point times in the time- series data statistic; however, this merely elaborates on the calculation in terms of further calculations. Accordingly, the reasoning given for claim 1 applies.

Regarding claims 8-12 and 14-19
The claims are directed to either a system (statutory category of machines) or to a “non-transitory computer-readable medium” (statutory category of articles of manufacture). The system and medium amount to instruction to implement the exception using a computer. Otherwise the claims are like those of claims 1-6 and the same reasoning applies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Appiah (LADDE ET AL, Linear Hybrid Deterministic Dynamic Modeling for Time-to-Event Processes: State and Parameter estimations. International Journal of Statistics and Probability. 2016. Volume 5 (No.6):32-56) in view of Otunuga (OTUNUGA, OLUSEGUN MICHAEL. Stochastic modeling and analysis of energy commodity spot price processes. University of South Florida, 2014. 257 pages).

Regarding claim 8, Appiah discloses a system for estimating a time-to-event, the system comprising:
a stochastic interconnected non-stationary hybrid dynamic time-to-event (TTE) model for survival species and binary state time-to-event process (P34:§2:¶1: “In this section, based on the probabilistic definition of the survival function, we develop a model for time-to-event dynamic processes. … The state of the process is represented by survival/infective/operational/radical and its complementary state, failure/removal/death/non-operational/normal, … . This is because of the fact that in general, the time-to-event processes are non-stationary.” and eqs 3-4 showing “non-stationary” since Λ is time dependent. EN: binary is indicated by “state” and “complementary state”, e.g. survival/death or operational/non-operational. See also P35:eqs 7-9 and “We note that system (7) is interconnected hybrid dynamic system composed of both continuous and discrete time state dynamic systems. Imitating the procedure described in Ladde and Ladde (2012), the solution process of the IVP (7) is as follows: [eq 8]”);
the model configured to:
obtain a historical time-series data statistic for a plurality of entities under the influence of one or more intervention processes over a time interval (P46:Flowchart 1: “Data set” and P47:Flowchart 2: “input data”; P47:¶2: “we exemplify our theoretical procedure by estimating hazard rate and survival functions of two data sets in a systematic and unified way” and table 1 (P47) and table 3 (P49).);
generate a stochastic interconnected non-stationary hybrid dynamic time-to-event (TTE) model for survival species and binary state time-to-event processes (P34:§2:¶1: “In this section, based on the probabilistic definition of the survival function, we develop a model for time-to-event dynamic processes. … The state of the process is represented by survival/infective/operational/radical and its complementary state, failure/removal/death/non-operational/normal, … . This is because of the fact that in general, the time-to-event processes are non-stationary.” and eqs 3-4 showing “non-stationary” since Λ is time dependent. EN: binary is indicated by “state” and “complementary state”, e.g. survival/death or operational/non-operational. See also P35:eqs 7-9 and “We note that system (7) is interconnected hybrid dynamic system composed of both continuous and discrete time state dynamic systems. Imitating the procedure described in Ladde and Ladde (2012), the solution process of the IVP (7) is as follows: [eq 8]”) based upon a combination of a continuous-time analysis and a discrete-time analysis of the historical time-series data statistic and the one or more intervention processes over the time interval (P34:¶2: “The presented motivational observation coupled with the introduction of the idea of continuous-time state dynamic process (2) operating under the discrete-time intervention processes further leads to a development of a linear hybrid dynamic model (Ladde & Ladde, 2012) for time-to-event processes.”; see also P35:¶2: e.g. “we recognize that the sudden changes in the hazard/risk rate function are encountered due to various types of intervention processes (internal or external) (Ladde & Ladde, 2012). This causes to interrupt the current continuous-time state dynamic process … We note that system (7) is interconnected hybrid dynamic system composed of both continuous and discrete time state dynamic systems”), wherein the stochastic interconnected non-stationary hybrid dynamic time-to-event (TTE) model does not require a closed-form survival function distribution (P33:top: “The presented approach is motivated by a simple observation regarding the probabilistic definition of the survival function (Kalbfleisch & Prentice, 2002). Moreover, this approach does not require a knowledge of either a closed-form solution distribution or a class of distributions.”; P50:§7:¶1: “This innovative approach does not require a closed-form solution distribution.”);
estimate a time-to-event using the stochastic interconnected non-stationary hybrid dynamic time-to-event (TTE) model, wherein the computer-implemented model is configured to; (PP45-46:eqs 81 and 82; P48:Table 2).
estimating the time-to-event based upon the mi adapted finite sequences and the mi parameter estimates (PP45-46:eqs 81 and 82 EN: the λ are the parameter estimates and the τ are the finite sequences.).
Appiah does not explicitly disclose [the model is] computer-implemented;
by at least one computer; and
[the model is] nonlinear;
wherein the model is configured to;
for each time point in a partition of the time interval, select by the at least one computer, a local admissible lagged adapted finite sequence of discrete- time delay mi;
for each local admissible lagged adapted finite sequence of discrete-time delay mi, generate m;-local admissible adapted finite sequences;
for each mi -local admissible adapted finite sequences, generating mi -local parameter estimates; and
[estimating the time-to-event based upon the m;] -local admissible [adapted finite sequences] and the [mi] -local [parameter estimates].
However, Otunuga teaches [the model is] computer-implemented, and by at least one computer (P26:§3.4:¶1: “All codes are written in Matlab”; P60:Remark 10: “We further remark that all codes are written in Matlab”; P64:top: “a conceptual Matlab code and its implementation scheme are designed. The usefulness of computational algorithm is illustrated by applying the code”; PP94-95:Remark 22: “All the codes for the parameter estimation, simulations and forecasting are written and tested using Matlab program. … The average running time for each data set is 25 Minutes.”); and
[the model is] nonlinear (Pix (13th page of document):¶¶2-3: “(12) Parameter and state estimation problems of continuous time non-linear stochastic dynamic process is motivated to initiate an alternative innovative approach. This led to introduce the concept of statistic processes, namely, local sample mean and sample variance. (13) Then it led to the development of an interconnected discrete-time dynamic system of local statistic processes … The non-linear interconnected stochastic model (8) was further extended to multivariate interconnected energy commodities and sources with and without external random intervention processes. (20) Moreover, it was essential to extend the interconnected discrete-time dynamic system of local sample mean and variance processes to multivariate discrete-time dynamic system.” EN: The citations are exemplary, the discussion of the non-linear aspect of the models is found in many places in the document.);
wherein the model is configured to (PP84-85:§7.5, the citations below are from flowchart 1 on P85);
for each time point in a partition of the time interval, select by the at least one computer, a local admissible lagged adapted finite sequence of discrete- time delay mi (“For each admissible mk ∈ OSk at tk”);
for each local admissible lagged adapted finite sequence of discrete-time delay mi, generate m;-local admissible adapted finite sequences (“For each admissible mk ∈ OSk at tk” -> “mk- local admissible adapted finite sequence”);
for each mi -local admissible adapted finite sequences, generating mi-local parameter estimates (“mk- local admissible adapted finite sequence” -> “mk-local parameter estimate”);
and using local parameter estimates and local admissible finite sequences to compute an aggregate statistic (PP84-85:§7.5: e.g. “To find the the best estimate of [expectation values] using a local admissible finite sequence … of simulation of [set of expectation values], we need to compute a finite sequence of quadratic mean square error corresponding to [data points]. The quadratic mean square error is defined below. …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Appiah with the teachings of Otunuga to include “[the model is] computer-implemented; by at least one computer; and [the model is] nonlinear; wherein the model is configured to; for each time point in a partition of the time interval, select by the at least one computer, a local admissible lagged adapted finite sequence of discrete- time delay mi; for each local admissible lagged adapted finite sequence of discrete-time delay mi, generate m;-local admissible adapted finite sequences; for each mi -local admissible adapted finite sequences, generating mi -local parameter estimates; and [estimating the time-to-event based upon the m;] -local admissible [adapted finite sequences] and the [mi] -local [parameter estimates]” by using Otunuga’s forecasted parameter estimation and associated sequences for application to non-linear systems since “For the computational estimation of continuous time stochastic dynamic system state and parameters, it is essential to identify an admissible set of local conditional sample average and sample variance parameters, namely, the size of local conditional sample in the context of a partition of time interval [-τ; T].” (Otunuga:P82) and “We estimate the parameters locally and then determine the local -sub-optimal simulated state estimates. In fact, our approach is more suitable and robust for forecasting problem.” (Otunuga:P63).

	Regarding claim 9, Appiah discloses the system of claim 8, wherein the estimate of the time-to-event is not dependent upon a probabilistic distribution (P33:top: “The presented approach is motivated by a simple observation regarding the probabilistic definition of the survival function (Kalbfleisch & Prentice, 2002). Moreover, this approach does not require a knowledge of either a closed-form solution distribution or a class of distributions.”; P50:§7:¶1: “This innovative approach does not require a closed-form solution distribution.”).

Regarding claim 10, Appiah discloses the system of claim 8, wherein the intervention processes comprise one or more of, a change in treatment processes (P33:¶2: “This is due to the fact that in some real life applications, sudden changes in the hazard rate at unknown times can be encountered due to a major maintenance in a mechanical system or a new treatment procedure in medical sciences (Anis, 2009).”), a newly developed technology (P33:¶2: “This is due to the fact that in some real life applications, sudden changes in the hazard rate at unknown times can be encountered due to a major maintenance in a mechanical system or a new treatment procedure in medical sciences (Anis, 2009).”), a newly developed drugs, newly designed, refined, efficient and effective tools/machines in engineering (P32:§1:¶1: “technological changes, advancements in engineering”, usage of modern electronic devices/tools in technological and management sciences (P50:§7:¶1: “electronic communications”), and maximizing diversity (P50:§7:¶1: “multiple-markets and social dynamic processes through discrete-time intervention processes”), opportunities and benefits for the betterment of the modern civilized global world (P33:¶2: “This is due to the fact that in some real life applications, sudden changes in the hazard rate at unknown times can be encountered due to a major maintenance in a mechanical system or a new treatment procedure in medical sciences (Anis, 2009).”).

Regarding claim 11, Appiah discloses the system of claim 8, wherein the one or more intervention processes are selected from intra-interventions, inter-interventions, and extra-interventions (P34:§2:¶2: “It is known (Ladde & Ladde, 2012) that many real world time-to- event dynamic processes are subject to intervention processes (internal or external).”; P35:¶1: “we recognize that the sudden changes in the hazard/risk rate function are encountered due to various types of intervention processes (internal or external)”).

Regarding claim 12, Appiah discloses the system of claim 8, wherein the computer-implemented model is further configured to (EN: see below and also P46:Simulations Schemes 1a and 1b.):
identify a plurality of consecutive ordered pairs of change point times and a plurality of consecutive ordered pairs of failure point times in the time-series data statistic (P40:§4:Theorem 4.1:steps a-b: “consecutive risk/failure/removal/death/non-operational times” and “between a pair of consecutive failure times”; P46:Flowchart 1: “Formation of consecutive failure subintervals”).
dynamically estimate one or more parameters from the consecutive ordered pairs of failure point times and the consecutive ordered pairs of change point times in the time-series data statistic (P40:§4:Theorem 4.1:steps a-b: “estimate for the hazard/risk rate function at τj is determined by: [eq 44] … an estimate for the hazard/risk rate function is [eq 45]” and “an estimate for the hazard/risk rate function at τj is defined as [eq 48] … an estimate for the hazard/risk rate function is [eq 49]”; P46:Flowchart 1: the “Estimate λ” boxes; P47:Flowchart 2: the “Estimate λ” boxes); and
dynamically estimate a survival state from the consecutive ordered pairs of failure point times and the consecutive ordered pairs of change point times in the time-series data statistic (P40:§4:Theorem 4.1:step b: “Moreover, an estimate for the survival function in (24) is [eq 50]”; P46:Flowchart 1: the estimate S boxes; P47:Flowchart 2: the estimate S boxes).

Regarding claims 1-6 and 14-19, the claims recite the same substantive limitations as found among those of claims 8-12; and are rejected using the same teachings.

Response to Arguments
Drawings Objection
Examiner: The objection is withdrawn in view of the replacement drawings.

Specification Objection
Examiner: The objection is withdrawn in view of the amendment to the specification.

35 U.S.C. § 101 Claim Rejection
Applicant (P18):
In view of the amendment to claim 1 and the USPTO's Subject Matter Eligibility Guidance from January 2019, Applicant contends the claimed embodiments require the use of a computer system with at least the capability to, "for each time point in a partition of the time interval, selecting by the at least one computer, a local admissible lagged adapted finite sequence of discrete-time delay mi", "for each local admissible lagged adapted finite sequence of discrete-time delay mi, generating mi-local admissible adapted finite sequences", "for each mi-local admissible adapted finite sequences, generating mi-local parameter estimates" and "estimating the time-to-event based upon the mi-local admissible adapted finite sequences and the mi-local parameter estimates", as recited in amended independent claim 1.
Applicant contends that the additional steps added to claim 1 are precluded from practically being performed in the mind.
As such, Applicant contends that claim 1, under its broadest reasonable interpretation, does not cover a mental process, and therefore does not fall within the "Mental Process" grouping of abstract ideas. Therefore, amended claim 1 is believed to be patent eligible because the claim passes Step 2A - Prong 1 of the new patent eligibility requirements. Accordingly, no further analysis beyond step 2A is required and Applicant requests that the 35 U.S.C. 101 rejection of claim 1 be hereby withdrawn.
Claims 2-6 are dependent upon amended independent claim 1 and ::lTe therefore believed to be directed to patemable subject matter.
Examiner’s response:
Upon further consideration, the claims are found to recite a mathematical calculation and the rejections have been revised accordingly.

Remaining arguments of this section:
Examiner: The remaining arguments are like those made for claim 1, and the examiner’s response is herein above.

Claim Rejections - 35 U.S. C. § 103
Applicant contends that amended independent claim I is patentable over Appiah in view of Vinzamuri and further in view of Abate because neither Appiah, Vinzamuri nor Abate, alone or in combination, teach each of the elements of amended independent claim 1. In particular, none of the cited references teach, "for each time point in a partition of the time interval, selecting by the at least one computer, a local admissible lagged adapted finite sequence of discrete-time delay m(, "for each local admissible lagged adapted finite sequence of discrete-time delay mi, generating mi-local admissible adapted finite sequences", "for each mi-local admissible adapted finite sequences, generating mi-local parameter estimates" and "estimating the time-to-event based upon the mi-local admissible adapted finite sequences and the mi-local parameter estimate", as recited in amended independent claim 1.
Claims 2-6 are dependent upon amended independent claim 1, which has been shown to be allowable over Appiah in view of Vinzamuri and further in view of Abate and are therefore allowable as a matter of law.
Examiner’s response:
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the Otunuga disclosure is relied upon for the argued limitations.

Remaining arguments of this section:
Examiner: The remaining arguments are like those made for claim 1, and the examiner’s response is herein above.


Conclusion
Claims 1-6, 8-12, and 14-19 is/are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KJAERSGAARD, MAIKEN IS, AND ERIK T. PARNER. "Instrumental variable method for time‐to‐event data using a pseudo‐observation approach." Biometrics 72, no. 2 (2016): 463-472.
Discussing time to event estimation in view of missing information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147